Citation Nr: 0309115	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  01-06 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 RO decision which denied 
service connection for hepatitis C.  The veteran was 
scheduled for a personal hearing at the RO in February 2002 
however he did not report.  

In October 2002, the Board undertook additional development 
of the issue currently on appeal.  The additional development 
has been completed and the case is now ready for appellate 
consideration.  The Board notes that additional medical 
evidence, consisting of VA treatment records and the report 
from the March 2003 VA medical examination were received by 
the Board.  The Board has considered this newly submitted 
evidence in its decision herein.  Although the veteran did 
not submit a waiver of RO consideration of this evidence, the 
Board notes that due to the favorable outcome in this case, 
there is no requirement that the veteran waive RO 
consideration of such evidence.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The competent medical evidence of record indicates that 
the veteran has a current diagnosis of hepatitis C, and that 
the disease was as likely as not contracted while he was in 
active military service.  




CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the veteran's hepatitis C was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5100 et. seq (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 and 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in May 2002 correspondence.  In this 
regard, the Board notes that RO correspondence made reference 
to evidence that would be obtained by the Board and records 
that the veteran was asked to submit in support of his 
appeal.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, the 
Board finds that the claims are ready to be reviewed on the 
merits.  See VCAA; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, letters to the veteran have informed him as 
to evidence he should submit, and informed him of what the VA 
would obtain.  As there is no showing that there is 
additional evidence that could be obtained, the Board may 
proceed, especially in view of the holding below.  

Moreover, as explained herein, the Board finds that the 
record supports the veteran's claim for service connection 
for hepatitis C.  As the benefit claimed on appeal is 
granted, VA need not take any further action to assist the 
veteran in obtaining evidence necessary to substantiate that 
claim, nor to notify him regarding evidence needed to 
substantiate the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of the veteran's service medical records is entirely 
negative for treatment or clinical findings related to 
hepatitis C.  On service separation examination in April 
1970, identifying marks, including tattoos, were not 
clinically noted.  

A December 1992 private medical laboratory report notes that 
the veteran tested positive for the hepatitis C antibody.  

VA outpatient treatment records dated from July 2000 to April 
2002 generally show treatment for psychiatric complaints, 
gastroesophageal reflux disease and heroin dependence.  An 
August 2000 record notes treatment for chronic hepatitis C 
with no evidence of chronic liver disease.  It was noted that 
the veteran had multiple risk factors and it would be 
difficult to know when his initial exposure occurred.  

On VA examination in March 2001, the veteran related that he 
received a tattoo in 1968 which "did not take very well" 
and was eventually repeated.  The veteran admitted that he 
was an intravenous drug user beginning in the 1980's and 
engaged in promiscuous sexual activity during his military 
career.  He claimed that he had severe flu-like symptoms in 
1970 or 1971 and was diagnosed with hepatitis.  It was noted 
that his liver function tests were normal.  After review of 
the veteran's claims file, the examiner indicated that the 
veteran was treated for hepatitis A during service in 1968.  
It was noted that the first diagnosis of hepatitis C 
contained in the claims file is dated in 1992.  The examiner 
stated that the veteran had extensive tattoos which were 
applied post military.  A history of intravenous heroin drug 
use was also noted.  The examiner opined that the veteran 
took part in most of his risk behavior after his military 
discharge and thus most likely contracted hepatitis C post-
service due to tattoos, promiscuity and heroin drug abuse.  

On VA stomach examination in July 2002, it was noted that the 
veteran had hepatitis C, most likely acquired when he was in 
Vietnam.  It was noted that his viral counts were low and he 
had not been treated.  

On VA examination in March 2003, it was noted that the 
veteran reported obtaining a tattoo during active service in 
the Philippines which eventually developed an infection.  He 
stated that he had repeated sexual contact during service as 
well as after his military discharge.  He said that he used 
drugs hypodermically but at no time did he share needed and 
was tattooed again beginning in 1982.  It was noted that his 
hepatitis C was subclinical with a low viral count not 
requiring treatment.  The examiner indicated that there was 
no way to prove when the veteran contracted hepatitis C; 
however, it was most likely when he received the tattoo 
during service.  The examiner added that sexual transmission 
was also possible though a much less frequent means of 
transmission than the use of needles.  The examiner opined 
that that it was as likely as not that the veteran's 
hepatitis C was contracted during active service.  

In this case, it is noted that the veteran has a current 
diagnosis of hepatitis C which he alleges began during his 
active service.  Service medical records fail to reveal that 
the veteran had hepatitis or a history of hepatitis when he 
entered military service.  

While it is entirely possible the hepatitis C is the result 
of some post-service event, including intravenous drug abuse 
and extensive tattoos as noted by the RO, there is no clear 
evidence, that such caused hepatitis C.  The medical opinion 
of March 2003 clearly states that the his current hepatitis C 
was "at least as likely as not" incurred during active 
service.  The examiner provides a rationale that the Board 
finds compelling.  The 2003 medical opinion is sufficient to 
place the evidence in equipoise.  Moreover, the July 2002 VA 
medical examiner noted that the veteran's current hepatitis C 
began during active service.  Giving the benefit of the doubt 
to the veteran, as required by 38 U.S.C.A. § 5107, the Board 
grants service connection for hepatitis C.  


ORDER

With resolution of reasonable doubt in the veteran's favor, 
service connection for hepatitis C is granted.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

